UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6773



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ARTHUR GRAHAM JUSTICE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (1:01-cr-00234-01, 1:04-cv-00702)


Submitted:   August 10, 2007                 Decided:   August 24, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Graham Justice, Appellant Pro Se.    Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur   Graham    Justice    seeks     to    appeal       the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2255 (2000) motion.                          The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner   satisfies         this    standard     by

demonstrating    that     reasonable     jurists     would       find       that   his

constitutional    claims    are   debatable    and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record   and   conclude    that   Justice    has   not    made    the       requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We deny Justice’s motion for bail.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                            DISMISSED




                                    - 2 -